Citation Nr: 1749227	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-24 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD based on military sexual trauma (MST), depression and anxiety


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1978 to September 1978 and from August 1981 to January 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied reopening of a March 2003 rating decision.

The Veteran testified at hearing in February 2017 before the undersigned Veterans Law Judge (VLJ), a transcript of the hearing is of record.

Review of the medical record shows that the Veteran also has a diagnosis of depression and anxiety.  In light of the evidence of record and the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the reopened issue formerly claimed as PTSD, as service connection for an acquired psychiatric disorder to include PTSD based on MST, to address all possible psychiatric disorders.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD based on MST, depression, and anxiety is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In the final decision dated March 2003, the RO denied the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence received since the March 2003 rating decision, relates to a previously unestablished element of the claim and raises a reasonable probability of substantiating the claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. New and material evidence has been received, and the claim for service connection for PTSD may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is only rendering a final decision with respect to reopening the claim.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2016). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. New and Material Evidence 

In general, a decision that is not appealed becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C.A. §§ 5108; 7105 (West 2014).   

"New" evidence means evidence not previously submitted.  On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). 

In this case, the Veteran's claim for service connection for PTSD was previously denied in March 2003 for lack of current diagnosis.  Since that time, the Veteran was diagnosed with PTSD by way of a July 2010 VA examination.  Furthermore, the Veteran testified at a hearing in February 2017, where she indicated that she has depression and anxiety.  Because the July 2010 VA examination and the Veteran's testimony were after the 2003 rating decision, there is new evidence in the record.  To the extent these evidence go towards establishing current disability, the Board finds that the Veteran's testimony and the July 2010 VA examination constitute material evidence. 
 
Therefore, in light of the low threshold for reopening claims noted above, the Board finds new and material evidence has been received, and reopening the Veteran's entitlement to service connection for PTSD is warranted.  Below, the claim for service connection for an acquired psychiatric disability is remanded for additional development.


ORDER


The claim for service connection for PTSD is reopened. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.  

The Veteran contends that she has PTSD, anxiety, and depression as a result of sexual assault in the military.  

If a PTSD claim is based on in-service personal assault, evidence such as records from law enforcement authorities or behavioral changes noted in the Veteran's military personal records may be used to corroborate the Veteran's account of the stressor incident.  Here, the Veteran's military personal records are not in the file. In addition, the Veteran stated that a police report was filed after the sexual assault, which is also not in the record.  The Board cannot adjudicate the claim without these records.  These records will further assist the Board as the record does not clearly indicate the date of the incident, with some record referring to this date prior to the Veteran's active service.

Furthermore, the Veteran underwent a VA examination in July 2010, but the examiner stated that a nexus opinion cannot be provided without resorting to mere speculation because the Veteran has numerous potential PTSD stressors and the date of the sexual assault is unclear.  The Board finds this opinion inadequate because the examiner did not provide a complete rational to support the conclusion.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records. 

2. Take the necessary steps to obtain the Veteran's military personal records and police report identified by the Veteran in the hearing before the undersigned Veteran Law Judge. Documentation of this activity, including any response provided by the Veteran, must be added to the record.

3.  After completing directives #1-2, schedule the Veteran for a comprehensive VA psychiatric examination to determine the nature and etiology of claimed acquired psychiatric disorder to include PTSD based on MST, depression and anxiety.  The electronic claims file, to include a copy of this remand, must be made available to the examiner for review, and the opinion must reflect that such a review was accomplished.

The examiner should provide an opinion addressing the following:

Is the Veteran's PTSD based on military sexual trauma, depression and anxiety (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to her military service? 

The examiner must provide a through rationale for his or her conclusion.  The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that the examiner's expert opinion, is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's opinion must address the Veteran's lay statement regarding sexual assault she experienced in the military. 

In formulating the opinion, the examiner is asked to address whether any in-service or post-service markers are indicative of a sexual assault, including any behavioral changes. The examiner is advised that actual corroboration of the claimed sexual assault (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault occurred. 

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


